Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Thomas Kreig, certify, pursuant to Rule 13a-14(b) and 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Ironclad Performance Wear Corporation on Form 10-K for the year ended December 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Ironclad Performance Wear Corporation. Dated: March 10, 2011 /s/ Thomas Kreig Thomas Kreig, Senior Vice President of Finance and Principal Financial Officer This certification shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, or the Exchange Act, or otherwise subject to the liability of Section18 of the Exchange Ace.Such certification shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
